Mr. Justice Lawrence delivered the opinion of the Court: In this case the appellant sought, by motion, to set aside the same decree which is attacked by means of a bill in the nature of a bill of review, in the case of Dolton v. Erb, ante. Apart from the insuperable objection to an attempt to review and set aside a decree of a former term by a mere motion, we have stated in the opinion, filed in the preceding case, the reasons why the relief sought can not be granted, even in a proceeding by bill. Judgment affirmed.